Exhibit 10.2

 

March 28, 2005

 

VIA HAND DELIVERY

 

Arnold Waldstein

Keynote Systems, Inc.

 

  Re: Terms of Separation

 

Dear Arnold:

 

This letter confirms the agreement between you and Keynote Systems, Inc.
concerning the terms of your separation from Keynote and offers you the
continued employment and separation compensation we discussed in exchange for a
release of claims.

 

1. Termination Date: You will continue your employment with Keynote as its Vice
President of Marketing through June 15, 2005 the “Termination Date.”

 

2. Payment of Accrued Vacation: From May 1, 2005 through the Termination Date,
instead of being paid your regular salary, you will be paid your accrued but
unused vacation pay, until it is exhausted. During this period, you will not
continue to accrue additional vacation time, but you will be covered at your
current level of coverage under the existing Keynote benefit plans and, with
respect to any stock options granted to you, you will continue to vest any
unvested shares (subject to the grant documents pertaining to those options).

 

3. Consideration for Release: Keynote agrees to continue your employment through
the Termination Date in consideration for your execution of this release. By
signing below, you acknowledge that you are receiving the continued employment
in consideration for waiving your right to claims referred to in this agreement
and that you would not otherwise be entitled to such continued employment.

 

4. Separation Pay in Exchange for Supplemental Release: In addition, contingent
on your execution of a supplemental release of claims to be presented to you on
the Termination Date, Keynote agrees to pay you three months wages, less
applicable state and federal payroll deductions. Keynote will make this payment
on the eighth day following your execution of the supplemental release of
claims. The supplemental release of claims will be substantially similar to the
exemplar release attached as Exhibit A to this agreement.



--------------------------------------------------------------------------------

5. Waiver of Claims: The payments and promises set forth in this agreement are
in full satisfaction of all accrued salary, vacation pay, bonus pay,
profit-sharing, stock options, termination benefits or other compensation to
which you may be entitled by virtue of your employment with Keynote or your
separation from Keynote. You hereby release and waive any other claims you may
have against Keynote and its owners, agents, officers, shareholders, employees,
directors, attorneys, subscribers, subsidiaries, affiliates, successors and
assigns (collectively “Releasees”), whether known or not known, including,
without limitation, claims under any employment laws, including, but not limited
to, claims of unlawful discharge, breach of contract, breach of the covenant of
good faith and fair dealing, fraud, violation of public policy, defamation,
physical injury, emotional distress, claims for additional compensation or
benefits arising out of your employment or your separation of employment, claims
under Title VII of the 1964 Civil Rights Act, as amended, the California Fair
Employment and Housing Act and any other laws and/or regulations relating to
employment or employment discrimination, including, without limitation, claims
based on age or under the Age Discrimination in Employment Act or Older Workers
Benefit Protection Act. By signing below, you expressly waive any benefits of
Section 1542 of the Civil Code of the State of California, which provides as
follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

6. Nondisparagement: You agree that you will not disparage Releasees or their
products, services, agents, representatives, directors, officers, shareholders,
attorneys, employees, vendors, affiliates, successors or assigns, or any person
acting by, through, under or in concert with any of them, with any written or
oral statement.

 

7. Legal and Equitable Remedies: You agree that Releasees have the right to
enforce this agreement and any of its provisions by injunction, specific
performance or other equitable relief without prejudice to any other rights or
remedies Releasees may have at law or in equity for breach of this agreement.

 

8. Attorneys’ Fees: If any action is brought to enforce the terms of this
agreement, the prevailing party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.

 

9. Confidentiality: The contents, terms and conditions of this agreement must be
kept confidential by you and may not be disclosed except to your accountant or
attorneys or pursuant to subpoena or court order. You agree that if you are
asked for information concerning this settlement, you will state only that you
and Keynote reached an amicable resolution of any disputes concerning your
separation from Keynote. Any breach of this confidentiality provision shall be
deemed a material breach of this agreement.

 

2



--------------------------------------------------------------------------------

10. No Admission of Liability: This agreement is not and shall not be construed
or contended by you to be an admission or evidence of any wrongdoing or
liability on the part of Releasees, their representatives, heirs, executors,
attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, affiliates, divisions, successors or assigns. This agreement shall
be afforded the maximum protection allowable under California Evidence Code
Section 1152 and/or any other state or Federal provisions of similar effect.

 

11. Entire Agreement: This agreement constitutes the entire agreement between
you and Releasees with respect to the subject matter hereof and supersedes all
prior negotiations and agreements, whether written or oral, relating to such
subject matter. You acknowledge that neither Releasees nor their agents or
attorneys have made any promise, representation or warranty whatsoever, either
express or implied, written or oral, which is not contained in this agreement
for the purpose of inducing you to execute the agreement, and you acknowledge
that you have executed this agreement in reliance only upon such promises,
representations and warranties as are contained herein.

 

12. Modification: It is expressly agreed that this agreement may not be altered,
amended, modified, or otherwise changed in any respect except by another written
agreement that specifically refers to this agreement, executed by authorized
representatives of each of the parties to this agreement.

 

13. Consideration and Revocation Period: You acknowledge you have been given
twenty-one (21) days to consider this agreement and that you may revoke this
agreement within seven (7) days of signing it. If you revoke this agreement, it
shall not be effective or enforceable and you will not receive the benefits
described in this agreement. If you do not revoke this agreement by the close of
business on the seventh calendar day after you sign this agreement, its legally
effective date shall be the eighth (8th) calendar day after the date of your
signature.

 

If you agree to abide by the terms outlined in this letter, please sign the
attached copy and return it to me.

 

Sincerely, Keynote Systems, Inc. By:  

/s/ Keynote Systems, Inc.

--------------------------------------------------------------------------------

 

READ, UNDERSTOOD AND AGREED        

/s/ Arnold Waldstein

--------------------------------------------------------------------------------

      Date:     3/28/2005     Arnold Waldstein        

 

3